Maina v Rapid Funding NYC LLC (2017 NY Slip Op 02364)





Maina v Rapid Funding NYC LLC


2017 NY Slip Op 02364


Decided on March 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2017

Sweeny, J.P., Renwick, Mazzarelli, Manzanet-Daniels, JJ.


3394 652525/11

[*1]Kiongo W. Maina, Plaintiff-Respondent,
vRapid Funding NYC LLC, et al., Defendants-Appellants, N.Y.C. Taxi & Limousine Commission, Defendant.


Thomas Torto, New York, for appellants.
Susan M. Russell, New York, for respondent.

Judgment, Supreme Court, New York County (O. Peter Sherwood, J.), entered August 12, 2015, in favor of defendants Rapid Funding NYC, LLC and Signature Bank, to the extent it brings up for review an order, same court and Justice, entered or about April 11, 2014, which denied defendants' request for attorneys' fees, and certain other fees, unanimously modified, on the law, to remand for a determination of reasonable attorneys' fees, and otherwise affirmed, without costs.
While defendants demonstrated their entitlement to attorneys' fees as a matter of law, they offered no evidence from which the reasonableness of the amount they claim could be assessed. Thus, we remand the matter for a determination of defendants' reasonable attorneys' fees (see Industrial Equip. Credit Corp. v Green, 92 AD2d 838 [1st Dept 1983], affd 62 NY2d 903 [1984]; Friedman v Miale, 69 AD3d 789, 791-792 [2d Dept 2010]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 28, 2017
CLERK